DETAILED ACTION
This is the first Office action on the merits of Application No. 17/684,351. Claims 1-11 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2022 has been considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diebel (US Patent Publication 20220042599).
Regarding claim 1, Diebel discloses a parking mechanism (paragraph [0004]) comprising: a driven shaft (Fig. 7, actuator shaft 714) that can rotate about a central axis that extends in a predetermined direction (e.g. Fig. 7D); a movable portion (Fig. 7, e.g. cam 708) that rotates as the driven shaft rotates; a pawl member that has a claw portion and moves as the movable portion rotates (Fig. 7, pawl 704); a parking gear (Fig. 7, gear 706) with which the claw portion can mesh; and a stopper portion (Fig. 7, pin/bump stop 720) that can come into contact with the movable portion in a rotational direction of the movable portion, wherein a position of the pawl member is switched between a parking position (Fig. 7C) in which the claw portion meshes with the parking gear and a non-parking position (Fig. 7B) in which the claw portion separates from the parking gear as the movable portion rotates, the movable portion includes a first elastic member (Fig. 7, spring 712) attached to the driven shaft, and a contact member (Fig. 7, surfaces of cam 708) that is connected to the driven shaft via the first elastic member and comes into contact with the pawl member (Figs. 7B-7C), the contact member can rotate in the rotational direction relative to the driven shaft as the first elastic member is elastically deformed (e.g. paragraphs [0043-0044]), and can come into contact with the stopper portion in the rotational direction (e.g. Fig. 7C), and the stopper portion faces the contact member at a distance in the rotational direction when the position of the pawl member is switched between the parking position and the non-parking position (Figs. 7B-7C, the surfaces of cam 708 face the stopper in the park and non-park position).
Regarding claim 2, Diebel discloses the parking mechanism according to claim 1, wherein the stopper portion is located on a side to which the contact member moves when the position of the pawl member is switched from the parking position to the non-parking position in the rotational direction with respect to the contact member (see Figs. 7B-7C and side 1 of Fig. A).
Regarding claim 3, Diebel discloses the parking mechanism according to claim 1, wherein the contact member projects radially outward from the driven shaft and is rotatable in a circumferential direction around the central axis (shown in Fig. 7), and the stopper portion faces a circumferential side surface of the contact member in the circumferential direction (e.g. Fig. 7C).
Regarding claim 4, Diebel discloses the parking mechanism according to claim 3, wherein a portion facing the stopper portion of the contact member is located on a radially outer side (shown in Fig. 7) than a portion to which the first elastic member is connected of the contact member (Fig. 7B shows where spring 712 contacts the cam 708).



    PNG
    media_image1.png
    835
    614
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 7C of Diebel (US Patent Publication 20220042599)
Regarding claim 7, Diebel discloses a drive apparatus mounted on a vehicle, the drive apparatus comprising: a power unit that drives the drive apparatus (e.g. Fig. 3, electronic drive system 302); a transmission mechanism unit (e.g. Figs. 3-4 and 9) connected to the power unit; the parking mechanism according to claim 1 attached to the transmission mechanism unit; and a housing (e.g. Figs. 3-4 and 9) that internally houses the power unit, the transmission mechanism unit, and the parking mechanism.
Regarding claim 10, Diebel discloses the drive apparatus according to claim 7, wherein the stopper portion is provided on an inner wall of the housing (e.g. Fig. 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Diebel (US Patent Publication 20220042599).
Regarding claim 5, Diebel discloses the parking mechanism according to claim 1, wherein the contact member has a cam surface that comes into contact with the pawl member, and an angle (Fig. A, angle 1) in the rotational direction between an end portion on a far side in the rotational direction from the stopper portion of the cam surface and a portion in contact with the pawl member of the cam surface is larger than an angle (Fig. A, angle 2) in the rotational direction between an end portion on a close side in the rotational direction to the stopper portion of the cam surface and the stopper portion.
	Diebel does not explicitly state in the specification that one angle is larger than the other, however Fig. A, above, suggests it in the drawings.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diebel to incorporate the angle of the far side of the cam to pawl contact larger than the angle between the close side of the cam and stopper to have the advantage a gradual transition in the cam between park and non-park. Furthermore, the modification would have involved a mere change in the size of a component and a change of size is generally recognized as being within the level of ordinary skill in the art. (MPEP 2144.04(IV)(A) and In re Rose, 105 USPQ 237 (CCPA 1955)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Diebel (US Patent Publication 20220042599) in view of Chen (US Patent Publication 20200072351).
Regarding claim 6, Diebel discloses the parking mechanism according to claim 1, wherein the contact member has a flat first facing surface (Fig. 7, cam surface 708) facing in the rotational direction, the stopper portion has a second facing surface (Fig. 7, stop 720) facing the first facing surface in the rotational direction, and the first facing surface and the second facing surface can be in contact with each other (Fig. 7).
	Diebel does not disclose the second facing surface is flat.
	Chen discloses a parking mechanism wherein the second facing surface with the housing is flat (Fig. 2B, baffle block 90).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diebel to incorporate the stopper portion has a flat surface of Chen for the advantage of having more contact area. Furthermore, the modification would have involved a mere change in the shape of a component and a change of shape is generally recognized as being within the level of ordinary skill in the art. (MPEP 2144.04(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Allowable Subject Matter
Claims 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 8, the prior art does not disclose or render obvious the drive apparatus wherein the movable portion has a fixed member fixed to the driven shaft, the first elastic member is attached to the driven shaft via the fixed member, and connects the fixed member and the contact member, the housing has a butting portion that can come into contact with the fixed member in the rotational direction, the butting portion is located on a same side as a side where the stopper portion is located with respect to the contact member in the rotational direction with respect to the fixed member, and an angle in the rotational direction between the stopper portion and the contact member is larger than an angle in the rotational direction between the butting portion and the fixed member, in combination with the other elements required by claims 1 and 7.
	Claims 9 and 11 are allowable for being dependent on an allowable claim.
	 
Conclusion
The prior art made of record in this action or cited in the IDS are deemed the most relevant art.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659